F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JUL 14 1999
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                             Clerk

 CORTEZ EDWARD WALKER,

               Plaintiff - Appellant,                   No. 99-1192
          v.                                           (D. Colorado)
 ARISTEDES W. ZAVARAS, CARL                        (D.C. No. 98-Z-1981)
 ZENON, DONICE NEAL, RANDY
 FOSHEE, DENNIS BURBANK,
 LARRY REID, VICKIE RIDDLE,
 JUDY LINDSEY, JACKIE JONES, M.
 WEBB, C. STARCER, J. LUSK, W.
 LEHMAN, J. HALSTEAD, MIKE
 VERRANO, D. DIEDRICH, L.
 STOUDT, C. SHANNON., F.
 RUYBALID, J. DALTON,

               Defendants - Appellees.


                             ORDER AND JUDGMENT         *




Before ANDERSON , KELLY , and BRISCOE , Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Pro se appellant Cortez Edward Walker, currently in the custody of the

Colorado Department of Corrections at the Colorado State Penitentiary at Canon

City, Colorado, appeals the dismissal of his civil rights action alleging various

constitutional violations, including that he was denied access to the law library

and the courts, that he was denied due process in an administrative segregation

hearing, that he was denied freedom of speech, that prison authorities interfered

with his legal mail, and that he was subject to retaliation for the exercise of his

First Amendment rights. The district court dismissed the complaint pursuant to

28 U.S.C. § 1915(e)(2)(B) as legally frivolous, and denied Mr. Walker’s motion

to proceed in forma pauperis on appeal.

      Mr. Walker has filed several motions in this court: a motion entitled

“Requesting a hearing for the Defendant’s interfering with Plaintiff legal matters,

and ask for a court order for more access to law-library” and a motion

“Requesting that the Court of Appeals review the district court file in case

numbers 97-S-2347 and 98-D-1981 to show cause.” We have carefully reviewed

the record and pleadings in this case, and, for substantially the reasons set forth in

the district court’s order dated April 9, 1999, we find Mr. Walker’s claims to be

meritless. Additionally, we conclude this appeal is frivolous and we therefore


                                          -2-
DISMISS it pursuant to 28 U.S.C. § 1915(e)(2)(B). We deny his pending

motions.

       The district court’s dismissal of the complaint and our dismissal of this

appeal count as two strikes under 28 U.S.C. § 1915(g).       See Jennings v. Natrona

County Detention Ctr Med. Facility    , 175 F.3d 775, ___ (10th Cir. 1999). Our

own research of the record reveals that Mr. Walker has had at least two previous

actions dismissed for failure to state a claim. Accordingly, he now has at least

four strikes against him.   We direct the clerk of this court not to accept from Mr.

Walker any future filings of extraordinary writs in noncriminal matters or appeals

of judgment in civil actions or proceedings unless he first pays the applicable

filing fees, except in those instances that Mr. Walker’s filings claim that he is

under imminent danger of serious physical injury.        See 28 U.S.C. § 1915(g).

       DISMISSED.


                                                 ENTERED FOR THE COURT



                                                 Stephen H. Anderson
                                                 Circuit Judge




                                           -3-